 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Gina Dianne Sherwyn,                           No. CV-17-8243-PCT-DMF
10                 Plaintiff,
11   v.                                             ORDER
12   Commissioner of Social Security
     Administration,
13
                   Defendant.
14
15
16         Plaintiff Gina Dianne Sherwyn appeals from the denial of her application for
17   benefits from the Social Security Administration. This Court has jurisdiction pursuant to
18   42 U.S.C. § 405(g) and, with the parties’ consent to Magistrate Judge jurisdiction,
19   pursuant to 28 U.S.C. § 636(c). The Court will affirm the ALJ’s opinion.
20                                     Standard of Review
21         This court must affirm the ALJ’s findings if they are supported by substantial
22   evidence and are free from reversible error. Marcia v. Sullivan, 900 F.2d 172, 174 (9th
23   Cir. 1990).    Substantial evidence is more than a mere scintilla, but less than a
24   preponderance; it is “such relevant evidence as a reasonable mind might accept as
25   adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). In
26   determining whether substantial evidence supports the ALJ’s decision, the court
27   considers the record as a whole, weighing both the evidence that supports and that which
28   detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 1   1998). If there is sufficient evidence to support the ALJ’s determination, the Court
 2   cannot substitute its own determination. See Young v. Sullivan, 911 F.2d 180, 184 (9th
 3   Cir. 1990).    Thus, the Court must affirm the ALJ’s decision where the evidence
 4   considered in its entirety substantially supports it and the decision is free from reversible
 5   error. 42 U.S.C. § 405(g); Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989).
 6                                            Analysis
 7          Sherwyn was 53 years old at her amended onset date and previously worked as a
 8   licensed practical nurse. (Tr. 37, 82) As relevant here, the ALJ concluded that she had
 9   the following severe impairments: chondromalacia of the patella (right knee), major
10   depressive disorder, generalized anxiety disorder, and a history of polysubstance
11   dependence with opioid addition (reported remission). (Tr. 28-29) Sherwyn does not
12   challenge this. On appeal, Sherwyn argues that the ALJ improperly weighed the opinion
13   of the physician who conducted the physical examination and also that the ALJ should
14   have incorporated the limitations described by her physical therapist. (Doc. 17).
15          Lucia McPhee, M.D. Sherwyn alleged that she was disabled, in part, because of
16   knee pain. As part of the development of this claim, she was evaluated by Lucia
17   McPhee, M.D. Dr. McPhee’s report concluded with four impressions:
18          1. Chronic right knee complaints with reported chondromalacia patella.
            There are limited findings on examination at this time. It appears there has
19          been some improvement with her treatment thus far based on the limited
            clinical examination findings. Symptoms may continue to improve.
20
            2. Complaints of low back pain with intermittent exacerbations. This may
21          improve with conservative measures.
22          3. Presumed early degeneration in right hand in particular.
23          4. Allegation of depression, which is deferred to separate psychological
            evaluation.
24
25   (Tr. 360) Dr. McPhee’s report then ascribed limitations to Sherwyn that were consistent
26   with light duty restrictions. (Tr. 360-62)
27          The ALJ’s opinion reviewed Dr. McPhee’s evaluation and assigned it “little
28   weight because it [wa]s inconsistent with the medical evidence,” described an x-ray, and


                                                  -2-
 1   then stated that “Dr. McPhee’s limitations are not supported by the x-ray.” Finally, the
 2   ALJ opinion appears to agree with the State agency consultants’ conclusion that Dr.
 3   McPhee’s “opinion was ‘too restrictive.’” (Tr. 35)
 4            Although perhaps inartfully explained, the ALJ’s decision to assign little weight to
 5   Dr. McPhee is supported by the record. The ALJ’s decision referred to an x-ray that Dr.
 6   McPhee had ordered during her evaluation. (Tr. 365) That contemporaneous x-ray of
 7   Sherwyn’s right knee showed no “injury or substantial degenerative changes.” (Tr. 365)
 8   Dr. McPhee did not explain, and it is not self-evident, how the limitations delineated in
 9   the report could be supported by such a radiological report.
10            Sherwyn also argues that the ALJ did not properly account for the Dr. McPhee’s
11   objective findings. (Doc. 17 at 11-12) However, as Sherwyn acknowledges, these
12   objective findings were all “mild” for her right knee. (Tr. 359) Again, Dr. McPhee’s
13   report does not bridge the gap between consistently mild limitations in Sherwyn’s right
14   knee and the subsequent limitations. (Tr. 361-62) Without any such an explanation from
15   Dr. McPhee, the Court concludes that the ALJ’s opinion about Dr. McPhee’s report is a
16   supportable, “rational interpretation” of the record. Burch v. Barnhart, 400 F.3d 676, 679
17   (9th Cir. 2005).
18            Nicole Flippen, P.T.      Sherwyn argues that the ALJ’s opinion should have
19   addressed and incorporated the limitations in PT Flippen’s notes. (Doc. 17 at 15-18)
20   Sherwyn is correct that the ALJ opinion should have “consider[ed] all of the available
21   evidence in [Sherwyn’s] case record.” SSR 06-03p.1 However, the Court concludes that
22   the ALJ’s failure to do constitutes harmless error here.
23            As Defendant notes, PT Flippen treated Sherwyn in July and August 2013 and did
24   not provide any functional capacity opinion intended for these proceedings. (Doc. 18 at
25   12; Tr. 332-56) Instead, Sherwyn relies on PT Flippen’s notes and diagnoses. (Doc. 17
26   at 15-18; Doc. 19 at 2-5) These medical records indicate that, after nearly two months of
27   treatment, Sherwyn could walk one-half mile and that, during her last week of treatment,
28
     1
         This Policy Interpretation Ruling was in effect during the relevant period.

                                                   -3-
 1   “her knee ha[d] not really bothered her.” (Tr. 355-56) Thus, it seems that these records
 2   could not have supported restrictions more limiting than the ones detailed in the ALJ
 3   opinion. Put another way, the ALJ’s review of these records would not have led to
 4   restrictions in Sherwyn’s favor. Accordingly, on these facts, the Court concludes that this
 5   omission was harmless error. See, e.g., Warre v. Commissioner of Social Sec. Admin.,
 6   439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with
 7   medication are not disabling.”).
 8          IT IS ORDERED that the decision of the ALJ and Commissioner of Social
 9   Security is affirmed.
10          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
11   accordingly. The judgment will serve as the mandate of the Court.
12          Dated this 3rd day of October, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
